ORDER
PER CURIAM.
Appellant Ronald Puetz appeals the trial court’s entry of a default judgment dissolving his marriage to Sharon Puetz, the trial court’s denial of his motion to set aside the default judgment, and the property-division, child-custody, and child-support provisions of the judgment. We have reviewed the parties’ briefs and the record on appeal and find that Appellant’s brief preserves nothing for appeal. Rule 84.04; Rule 84.13(a). An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The trial court’s judgment is affirmed. Rule 84.16(b)(5).